DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/21/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimball (US 20180166312 A1)

With regards to claim 1. Kimball disclose(s):
A stage (fig 6) comprising: 
a base (114); 
a substrate mount section (606) provided above an upper surface of the base; 
an annular member mount section (610) provided above the upper surface of the base (114), so as to surround a periphery of the substrate mount section [0033]; 
a first bonding layer (see portion of 604 corresponding to 606 and 114) bonding the base (114) and the substrate mount section (606); 
a second bonding layer (see portion of 604 corresponding to 610 and 114) bonding the base (610) and the annular member mount section (610); 
an annular member (116) disposed on the annular member mount section (610); and 
a sealing member (644) configured to protect the first bonding layer and the second bonding layer ([034-035]; the examiner takes the position that protecting/sealing fluids from 632 involves protecting all other elements i.e. 604).

With regards to claim 3. Kimball disclose(s):
The stage according to claim 1, 
wherein the annular member (116) is formed to cover the annular member mount section (610) from an inside of the annular member mount section (see both 610/116 starting together from 606).

With regards to claim 5. Kimball disclose(s):
The stage according to claim 1, 
wherein the annular member mount section is an electrostatic chuck ([0033]) configured to hold the annular member (116).

With regards to claim 9. Kimball disclose(s):
The stage according to claim 1, 
further comprising a heat transmitting gas supply line (632; [0034, ]) configured to supply a heat transmitting gas to a gap between the annular member mount section and the annular member (see equivalent 332; [0024]).

With regards to claim 10. Kimball disclose(s):
A substrate processing apparatus comprising the stage according to claim 1 [0002].

Allowable Subject Matter
Claim(s) 2, 4, 6-8, and 11-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

With regards to claim 2, the prior art fails to teach or suggest a/an stage according to claim 1 requiring:
wherein the sealing member is configured to seal a path from a gap between the substrate mount section and the annular member to the first bonding layer, and seals a path from the gap between the substrate mount section and the annular member to the second bonding layer, in combination with the other limitations of the claim.
With regards to claim 4, the prior art fails to teach or suggest a/an stage according to claim 1 requiring:
wherein the sealing member is made of an elastic material; and the sealing member exerts restoring force on the annular member outwardly in a radial direction of the annular member and downwardly in a vertical direction perpendicular to the radial direction, in combination with the other limitations of the claim.
With regards to claim 6, the prior art fails to teach or suggest a/an stage according to claim 1 requiring:
wherein the annular member includes a projecting portion that narrows a gap between the substrate mount section and the annular member, in combination with the other limitations of the claim.
With regards to claim 7, the prior art fails to teach or suggest a/an stage according to claim 1 requiring:
wherein the sealing member abuts at least the substrate mount section and the annular member, in combination with the other limitations of the claim.
With regards to claim 8, the prior art fails to teach or suggest a/an stage according to claim 1 requiring:
wherein the sealing member abuts at least the substrate mount section and the annular member mount section, in combination with the other limitations of the claim.
With regards to claim(s) 11-19, it/they would be allowable in virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NAGAYAMA US 20150053348 A1

    PNG
    media_image1.png
    203
    509
    media_image1.png
    Greyscale

Dhindsa US 20100040768 A1

    PNG
    media_image2.png
    347
    519
    media_image2.png
    Greyscale

Park US 20090044751 A1

    PNG
    media_image3.png
    305
    699
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844